Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application 
1.	Applicants’ arguments/remarks filed 10 May 2022 are acknowledged. Claims 1-16, 18, 23-24, 45, and 54-55 are currently pending.  Claims 17, 19-22, 25-44, and 46-53 are cancelled.  Claims 10-15, 23-24 and 45 were previously withdrawn.  Claims 54-55 are newly added.  Claims 1-9, 16, 18, and 54-55 are examined on the merits within. 

New Rejections
Claim Rejections – 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, 16, 18, and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Tissue Eng Part A, 2017) in view of Jia et al. (Appl. Mater. Interfaces, 2018).
	Regarding instant claims 1-7 and 18, Huang et al. teach cellulose sulfate as a scaffolding material for cartilage tissue engineering.  Partially sulfated cellulose was incorporated into a fibrous gelatin construct by electrospinning.  See abstract. The implant is stable over time.  See Discussion. Since Huang et al. teach the same polymer fibers as claimed, the function should be the same, i.e., hydrolytically stable. 
	Regarding instant claims 8-9, the polymer fibers are crosslinked with N-(3-dimethyl aminopropyl)-N’-ethyl carbodiimide.  See Scaffold Fabrication. 
	Regarding instant claim 16, the polymer fibers have a diameter of 1.9 µm which falls within the range of 100 nm and 100 µm and interfiber spacing between 14.9-15.7 µm which falls within the range of 10µm and 200 µm.  See Table 1.  
	Huang et al. do not teach a plurality of scaffolds arranged in a multi-layer stack configuration. 
	Jia et al. teach that multilayered scaffolds with hierarchical organization mimic the stratified structure and complex components of natural osteochondral tissues.  The biomimetic multilayered scaffold significantly enhances the biomechanical and biochemical properties of the neo-osteochondral tissue.  Optimized multilayered scaffolds is an advanced strategy for osteochondral defect repair.  See abstract. Jia et al. teach that the closely integrated layers provide a suitable spatial structure to facilitate MSC recruitment, proliferation and differentiation while providing a template to guide cartilage and bone growth to individual layers.  See conclusions. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to arrange the scaffolds in a multi-layer stack configuration to more closely mimic the defect site. One would have been motivated, with a reasonable expectation of success, to provide an enhanced therapeutic effect for cartilage tissue engineering. It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to stack the scaffold in a manner to allow space for tissue ingrowth as growth within layers is essential to efficacy per Jia et al. Since Huang et al. teach the same polymer fibers as instantly claimed, and Jia et al. make obvious the art of stacking these components to mimic osteochondral tissues, the implant should function to adapt the shape of a cartilage defect. 

Response to Arguments
	Applicants’ arguments filed 10 May 2022 have been fully considered but they are not persuasive. 
4.	Applicants argued, “The teachings of Huang and Jia are unrelated to each other.  Jia fails to teach a mesh of polymer fibers. If the materials described in Huang were used to create a scaffold the scaffold would not have the desired shape or mechanical properties of the scaffold of Jia.”
	In response to applicant’s arguments, Huang teaches that partially sulfated cellulose was incorporated into a fibrous gelatin construct by electrospinning which meets the limitation of polymer mesh. It is not necessary for each reference to teach each and every limitation as long as the combination of references make obvious the claimed invention.  The prior art of Jia was provided to make obvious stacking the composition.  Jia et al. specifically teach use of multilayer scaffolds to mimic the stratified structure of osteochondral tissues. See abstract. The claims do not preclude the presence of other materials holding the layers together.  Therefore, it would have been obvious to arrange the scaffolds in a multi-layer stack configuration to more closely mimic the defect site. One would have been motivated, with a reasonable expectation of success, to provide an enhanced therapeutic effect for cartilage tissue engineering.
	Thus this rejection is maintained.



Conclusion
5.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
6.	No claims are allowed at this time.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615